Case 0:19-cv-62536-BB Document 33 Entered on FLSD Docket 01/21/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-62536-BLOOM/Valle

 CHRISTINE FORDE,

         Plaintiff,

 v.

 ALLSTATE FIRE AND CASUALTY
 INS. CO.,

       Defendant.
 _______________________________/

                                       FINAL JUDGMENT

        Pursuant to the Court’s Order GRANTING the Defendant’s Motion to Dismiss, ECF No.

 [32], this action is dismissed with prejudice, and Plaintiff shall take nothing by her Complaint.

        DONE AND ORDERED in Chambers at Miami, Florida, on January 21, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record
